ALLOWABILITY NOTICE

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with William Brooks on January 14, 2022.

The application has been amended as follows: 

	Please amend claims 1 and 6.  Please cancel claim 13.


	1. (Currently Amended) An optically transparent adhesive resin composition, based on a total weight of the composition comprising: 
20 wt% to 40 wt% of an ester polymer comprising an ester bond within a first repeating unit of the ester polymer;
10 wt% to 35 wt% of a (meth)acrylic ester polymer comprising a (meth)acrylic ester bond within a second repeating unit of the (meth)acrylic ester polymer;
14 wt% to 35 wt% of a rubber polymer; and
4 wt% to 53 wt% of a crystalline polymer,
wherein a weight ratio of the rubber polymer and the crystalline polymer is in the range of 1:0.3 to 1:1.5, and
wherein a film formed of the optically transparent adhesive resin composition has a shear strength greater than or equal to 65 N/cm2 at 85 oC.

6. (Currently Amended) A display device, comprising: 
a cover window comprising a transparent area and an opaque area disposed outside the transparent area;

a polarizing plate interposed between the display panel and the cover window;
and an optically transparent adhesive resin film comprising a first area superimposed to overlap the transparent area and a second area superimposed to overlap the opaque area, the first area being different from the second area in crystallinity,
wherein the optically transparent adhesive resin film comprises a polymer composition that, based upon a total weight of the polymer composition, comprises: 20 wt% to 40 wt% of an ester polymer comprising an ester bond within a first repeating unit of the ester polymer, 10 wt% to 35 wt% of a (meth)acrylic ester polymer comprising a (meth)acrylic ester bond within a second repeating unit of the (meth)acrylic ester polymer, 14 wt% to 35 wt% of a rubber polymer, and 4 wt% to 53 wt% of a crystalline polymer, 
wherein a weight ratio of the rubber polymer and the crystalline polymer is in the range of 1:0.3 to 1:1.5, and wherein the optically transparent adhesive resin film has a shear strength greater than or equal to 65 N/cm2 at 85 oC.

13. (Canceled)



Reasons for Allowance

The following is an examiner’s statement of reasons for allowance.  The instant claims have been found allowable over the closest prior art of record.  Applicant’s arguments filed on November 19, 2021 in combination with the Examiner’s amendments above are considered to be persuasive.  All objections and rejections previously set forth are withdrawn.
The distinctions between the instant claims and the closest prior art of record are explained below:
Taniguchi (JP 2009-079119 A1) teaches a transparent pressure sensitive adhesive resin comprising an acrylic block copolymer, a thermoplastic resin that includes crystalline polymers, a thermoplastic elastomer, a rubber polymer, and a thermosetting resin.  Taniguchi fails to teach an optically transparent adhesive 2 at 85oC.
Niiyama et al. (US 2013/0273266 A1) teaches a display device having a display area and a peripheral area, a polarizing plate, a transparent protective plate, and an optically transparent adhesive layer.  Niiyama fails to teach an optically transparent adhesive composition specifically comprising or consisting of 20-40 wt% of an ester polymer, 10-35 wt% of a (meth)acrylic ester polymer, 14-35 wt% of a rubber polymer, and 4-53 wt% of a crystalline polymer; fails to teach a specific weight ratio of a rubber polymer to a crystalline polymer in the range of 1:0.3 to 1:1.5; and fails to teach a film formed of an optically transparent adhesive composition having a shear strength greater than or equal to 65 N/cm2 at 85oC.
Mino et al. (JP 2012-006321 A1) teaches a display device comprising an adhesion layer exhibiting shear strength of 1 MPa or more.  Mino fails to teach an optically transparent adhesive composition specifically comprising or consisting of 20-40 wt% of an ester polymer, 10-35 wt% of a (meth)acrylic ester polymer, 14-35 wt% of a rubber polymer, and 4-53 wt% of a crystalline polymer; fails to teach a specific weight ratio of a rubber polymer to a crystalline polymer in the range of 1:0.3 to 1:1.5; and fails to teach a film formed of an optically transparent adhesive composition specifically having a shear strength greater than or equal to 65 N/cm2 at 85o
The prior art of record does not disclose or render obvious the claimed invention.  In view of the foregoing, the instant claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI D STRAH whose telephone number is (571)270-7088. The examiner can normally be reached M-F 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/Eli D. Strah/Primary Examiner, Art Unit 1782